The petition for a rehearing in this action is based upon the prejudice and passion of the jury appearing from the excessive damages awarded by its verdict. The jury returned a verdict for $1,500. The district court reduced the damages to $810 24, with the consent of the respondent. The reason of the reduction is based upon the undisputed facts that the net amount received by appellant from the mortgage and *Page 96 
sale of the property was $1,620 48, for one-half of which sum the appellant was liable. The admitted value of the property was $5,000. It is evident that the jury took into consideration this value in fixing the amount of the damages sustained by the respondent, having determined the controverted facts establishing appellant's liability. The jury had a right to consider the value of the property in determining the amount of damages sustained, and, in view of this value, we are not prepared to say that the damages awarded by the jury were excessive. The appellant cannot complain of the action of the district court in reducing the amount.
The petition will be denied.